DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al (2015/0278611).
Regarding claims 1, 7, and 8: Chi discloses a display control device comprising:
a display that is configured to display information (Fig. 1 and Paragraphs 0022-0025);
a detector that is configured to detect a partition line for partitioning a lane on a road on which a vehicle is present (Fig. 1 and Paragraphs 0022-0025); and
a display controller that is configured to cause the display to display the partition line detected by the detector variably, wherein the display controller is configured to change a length of the partition line which is displayed by the display on the basis of a detection distance of the detector (Fig. 1 and Paragraphs 0022-0025).
Regarding claim 2: Chi discloses wherein the display controller is configured to superimpose the partition line and the road and causes the display to display the superimposed image in a first section of the road that overlaps a detection region of the detector when seen from at least any one viewpoint, and cause the display to display the road without superimposing the partition line in a second section of the road that does not overlap the detection region when seen from the viewpoint (Fig. 1 and Paragraphs 0022-0025).
Regarding claim 3: Chi discloses wherein the display controller is configured to convert the partition line detected by the detector into a linear shape and cause the display to display the converted shape (Fig. 1 and Paragraphs 0022-0025).
Regarding claim 5: Chi discloses wherein, in a case where the vehicle travels on a road which is not included in a map, the display controller is configured to cause the display to display the partition line and the road (Fig. 1 and Paragraphs 0022-0025).
Regarding claim 6: Chi discloses wherein the vehicle is a vehicle of which at least one of steering or a speed is controlled, and in a case where the steering of the vehicle is controlled, the display controller is configured to cause the display to display the partition line (Paragraphs 0022-0025, wherein the steering is being controlled by the driver).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668